Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election with  traverse of Group I and the species of NT5C2 mutation 367 in the reply filed on 12/06/2021 is acknowledged.  The arguments asserts that the mutations are all of the same gene (p. 1).  This argument have been reviewed but have not been found persuasive. In particular although the mutations are within the same gene they are distinct structures that are flanked by different nucleotides.  
Claims 1-18 are pending. Claims 5, 7-10 and 15-18 are withdrawn as being drawn to a nonelected invention or species.
An action on the merits for claims 1-4,6, and 11-14 is set forth below. 
Claim Objections
Claim 1-4,6, and 11-14  is objected to because of the following informalities:  the abbreviation “NT5C2” should be spelled out for clarity in the independent claim.  Appropriate correction is required.
Improper Markush
Claims 1-4,6, and 11-14   are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).    	
This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when See MPEP § 803.02.
 	Here each species is considered to be a gene or specific combination of genes.  Each gene or specific combination of genes would be considered a distinct species.
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different polymorphic position.  Each gene  that could be detected is itself located in a separate region of the genome and has its own structure.  The genes recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location on the chromosome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with growth phenotypes.  Accordingly, while the different genes are asserted to have the property of being indicative of relapsed leukemia, they do not share a single structural similarity.  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6, and 11-14   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   						The claims encompass determining risk of developing relapse leukemia in a subject comprising selecting a subject having one or more NT5C2 mutations. Therefore, the genus is drawn to a large number of potential positions in NT5C2 in any subject and the functionality of determining risk of developing relapsed leukemia Therefore when the claims are analyzed in light of the specification, the invention encompasses any presence or absence of mutations in NT5C2 and determining risk of relapse leukemia.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification provides specific mutations in specific species and samples(example).  
Herein, no common element or attributes to distinguish the polymorphic sites of the genus.    No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations.
Further, the art does not provide guidance to sufficiently describe the polymorphic sites, nor does the art teach relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus.  The art teaches that merely having a structural polymorphism associated with a phenotype is not sufficient to determine functionally of risk of developing relapse leukemia.     Mascheretti et al. (Pharmacogenetics 2002 VOl. 12 p. 509 cited on IDS) teaches that SNPs in CARD15 gene have been found to be independently associated with a risk for Cohn’s disease (p. 513 2nd column 2nd paragraph).  Mascheretti et al. teaches a study to determining the pharmacogenetic 
The art teaches that presence of SNPs in the same gene does not indicate that each of the genes is associated with the same diseases.  Meyer et al. (US Publication 2003/0092019 May 15, 2003 cited on IDS), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia.  Specifically, Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, and therefore an association exists.  Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with disease.  Thus, Meyer exemplifies that the association of a single SNP in a gene does not indicate that all SNPs within the gene are associated with the same functionality.  
Further, it is highly unpredictable as to whether the results obtained in human subjects could be extrapolated to other organisms. Knowledge that mutations occur in a gene from one organism (i.e. humans) does not allow one to conclude that the gene, and the mutations the gene will also occur in other organisms and will be associated with functionality of preventing or treating relapsed leukemia. Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S cited on IDS) teaches that interspecies extrapolation is unpredictable.  Specifically, Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such it is unpredictable as to whether particular mutation, will also be present in other organisms and will be associated with risk of relapsed leukemia.  
The unpredictability of the interspecies conservation of polymorphic sites is demonstrated in the prior art of Mummidi et al (Journal of Biological Chemistry 2000 Vol 275 No 25 pages 18946-18961 cited on IDS).  Mummidi et al teaches the sequence analysis of the CC chemokine receptor 5 (CCR5) gene in humans and non-primates.  Notably, the reference teaches that some positions that are polymorphic in the human gene are not polymorphic in other non-primate animals, and vice versa (p.18950, Fig 1).  

Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6, and 11-14   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4,6, and 11-14 are indefinite over the phrase of “increased likelihood”.  The term is a relative term which renders the claim indefinite. The term “increased likelihood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular there is no comparison to determine which risk would be considered “increased”.  Furthermore, the claims require detecting the presence or absence.  However, it is not clear how the absence of the one or more mutations would provide a determination of risk.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4,6, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-4,6, and 11-14 is/are directed to a method of determining risk of developing relapsed leukemia in a subject comprising providing a biological sample, contacting the sample with reagents that detect the presence or absence of  NT5C2 gene mutations.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the judicial exception of determining prognosis based on correlation to presence or absence is considered a law of nature.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require general and routine steps that do not provide an "inventive step", as discussed below.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 
Step 1. Is the claim to a process, machine, manufacture, or composition of matter?  Yes- the claims are clearly directed to a process. 
Step 2A. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes- The claims are directed to a judicial exception of a natural law of determining prognosis based on correlation to presence or absence is considered a law of nature
Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No-there are no elements or combination of elements in the claim that are sufficient to ensure that the claim as a whole amount to significantly more than the judicial exception:  In particular the claims are drawn to proving a sample, contacting the sample and detecting which are considered routine and conventional methods that are known in the prior art and these steps can be performed with conventional assays (see discussion below). 

In Prometheus, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)).
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately."  
Jordheim et al. (Drug Metabolism and disposition 2008 Vol 36 p. 2419-2423 cited on IDS) teaches subjects with AML (p. 2419).  Jordheim et al. teaches that patients were screened for mutations in NT5C2 (p. 2420 1st column).  Jordheim et al. teaches mutations of NT5C2 wherein there is a fragment that includes position 367 (table 1).  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4,6,11-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jordheim et al. (Drug Metabolism and disposition 2008 Vol 36 p. 2419-2423 cited on IDS)
With regard to Claim 1, Jordheim et al teaches subjects with AML (p. 2419).  Jordheim et al. teaches that patients were screened for mutations in NT5C2 (p. 2420 1st column).  Jordheim et al. teaches mutations of NT5C2 wherein there is a fragment that includes position 367 (table 1). As the claims can encompass the absence of SNPs,Jordheim et al. teaches that patients with leukemia can have the absence of at least one mutation.  
	With regard to claim 2, Jordheim et al. teaches detection in bone marrow and peripheral blood (p 2420 1st full paragraph). 
	With regard to claim 3, Jordheim et al. teaches that the subject has AML (p. 2419).
With regard to Claims 4 and 6, Jordheim et al teaches subjects with AML (p. 2419).  Jordheim et al. teaches that patients were screened for mutations in NT5C2 (p. 2420 1st column).  Jordheim et al. teaches mutations of NT5C2 wherein there is a fragment that includes position 367 (table 1).
	With regard to claim 11, Jordheim et al. teaches sequencing the mutations (p. 2420 2nd column 2nd paragraph).
  	With regard to claims 12-13, Jordheim et al. teaches a method of hybridization of probes to the one or more mutations in amplification assay (p. 2420 1st column).  
  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634